ORDER
PER CURIAM.
The defendant, Eric A. Pritchett, appeals the judgment entered by the Circuit Court of St. Louis County following his conviction by a jury of one count of “failing to register a 90-day verification” in compliance with the periodic reporting requirements for a registered sex offender. The trial court found the defendant to be a prior and persistent offender, and sentenced him to 11 years of imprisonment to be served concurrently with the sentence he is serving on the underlying sex offense. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 30.25(b).